FILED
                            NOT FOR PUBLICATION                             NOV 12 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHONGLIN SUN,                                    No. 11-72379

              Petitioner,                        Agency No. A099-045-737

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 2, 2015**
                                Pasadena, California

Before: W. FLETCHER and GOULD, Circuit Judges and CHRISTENSEN,***
Chief District Judge.

      Zhonglin Sun, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (BIA) denial of his August 24, 2005 application

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Dana L. Christensen, Chief District Judge for the U.S.
District Court for the District of Montana, sitting by designation.
for asylum, withholding of removal, and protection under the Convention Against

Torture. Sun claimed that his wife’s second pregnancy was forcibly terminated in

1990, that his home in China was demolished without adequate compensation in

2004, and that when he led a demonstration to protest the demolition, police

detained and beat him. Sun contends that the BIA erred in (1) affirming the

Immigration Judge’s (IJ) adverse credibility determination; (2) determining that he

failed to establish eligibility for asylum based on his wife’s forced abortion; and

(3) determining that his treatment stemming from the demolition of his house did

not amount to persecution on account of political opinion. We have jurisdiction

under 8 U.S.C. § 1252, and deny the petition for review.

      Under the REAL ID Act, which applies to Sun’s application for relief, the

IJ’s credibility determination must consider the “totality of the circumstances,” and

may be based on “all relevant factors,” including demeanor, candor, inherent

plausibility of the applicant’s account, and internal consistency of statements. 8

U.S.C. § 1158(b)(1)(B)(iii). The IJ found, and the BIA agreed, that Sun gave

“confusing, evasive, and unconvincing” testimony on several key elements of his

story. For instance, Sun was unable to provide convincing proof that he owned the

home that had been demolished. He stated that he “should have” a registration

booklet for it, but he did not. The IJ also expressed confusion how Sun’s identity


                                          -2-
card stating his address as the allegedly demolished house could have been issued

in August 2004, if the house was destroyed two months before that. When the

government attorney asked Sun why a household register indicated that he moved

to a new address in 2005, after he had already left China, Sun said without

explanation that his wife had arranged it. Observing that these discrepancies went

to the heart of Sun’s claim, the IJ issued an adverse credibility finding, which the

BIA adopted and affirmed.

       We review adverse credibility findings for substantial evidence, and we hold

that there was substantial evidence to support the finding at issue here. See

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). According to our “highly

deferential review,” we uphold the adverse credibility finding because the IJ and

BIA provided “specific cogent reason[s]” to support it. Id. at 1042–43.

       Because substantial evidence supports the BIA’s adverse credibility finding,

which is sufficient to support the BIA’s decision, we need not reach the question

whether Sun’s treatment in China rises to the level of past persecution. See id. at

1048 n.6 (“Because concluding that the adverse credibility determination is based

on substantial evidence is sufficient to deny [the] petition . . . we do not reach the

IJ’s alternative conclusions . . .”).

       Petition for review DENIED.


                                           -3-